               Case 3:19-cv-05597-BHS Document 43 Filed 06/18/21 Page 1 of 3




 1                                                                 THE HONORABLE BENJAMIN H. SETTLE
                                                                             Trial Date: November 9, 2021
 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT FOR THE
                                          WESTERN DISTRICT OF WASHINGTON
 8
     DALE GARCIA and JANA
 9   ARCHAMBEAU, husband and wife,                                     No. 3:19-cv-05597-BHS
10                                                   Plaintiffs,
11               v.                                                    [PROPOSED]
12   THOMAS BENENATI and LORETTA                                       STIPULATION FOR AND ORDER OF
     BENENATI, husband and wife and the                                DISMISSAL
13   marital community thereof; RYAN
     LAYTON and JANE DOE LAYTON,
14   husband and wife and the marital
     community thereof; ROBERT INGRAM
15   and JANE DOE INGRAM, husband and                                  [CLERK’S ACTION REQUIRED]
     wife and the marital community thereof;
16   HEATH YATES and JANE DOE YATES,
     husband and wife and the marital
17   community thereof; MATT NILES and
     JANE DOE NILES, husband and wife and
18   the marital community thereof; STATE OF
     WASHINGTON; WASHINGTON STATE
19   PARKS AND RECREATION
     COMMISSION; JOHN and JANE DOES 1-
20   20 and the marital communities thereof, and
     ABC CORPORATIONS 1-10,
21
                                                   Defendants.
22

23

24

25

26

27
     STIPULATION FOR AND ORDER OF DISMISSAL - 1                            KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                                    ATTORNEYS AT LAW
                                                                                    801 SECOND AVENUE, SUITE 1210
     1039-00012/Prop Stip and Order of Dismissal                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
               Case 3:19-cv-05597-BHS Document 43 Filed 06/18/21 Page 2 of 3




                                                   STIPULATION
 1
                 IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs Dale
 2
     Garcia and Jana Archambeau and Defendants listed above that any and all of Plaintiffs’
 3
     claims and causes of action which were or could have been brought against any or all
 4
     Defendants are dismissed with prejudice and without assessment by the Court of costs or
 5
     attorneys’ fees to either party.
 6

 7
     Dated: June 18, 2021                            LEEMON + ROYER, PLLC
 8

 9
                                                     /s/ Mark Leemon
10                                                   Mark Leemon, WSBA #5005
                                                     Attorneys for Plaintiffs
11                                                   403 Columbia Street, Suite 500
                                                     Seattle, WA 98104
12                                                   Tel: 206-269-1100
13                                                   Fax: 206-269-7424
                                                     leemon@leeroylaw.com
14

15
     Dated: June 18, 2021                            KEATING, BUCKLIN & McCORMACK, INC.,
16                                                   P.S.
17

18                                                   /s/ Stewart A. Estes
                                                     Stewart A. Estes, WSBA #15535
19                                                   Attorneys for Defendants
                                                     801 Second Avenue, Suite 1210
20                                                   Seattle, WA 98104
                                                     Ph.: (206) 623-8861 / FAX: (206) 223-9423
21                                                   sestes@kbmlawyers.com

22

23

24

25

26

27
     STIPULATION FOR AND ORDER OF DISMISSAL - 2                    KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                            ATTORNEYS AT LAW
                                                                            801 SECOND AVENUE, SUITE 1210
     1039-00012/Prop Stip and Order of Dismissal                             SEATTLE, WASHINGTON 98104
                                                                                 PHONE: (206) 623-8861
                                                                                  FAX: (206) 223-9423
               Case 3:19-cv-05597-BHS Document 43 Filed 06/18/21 Page 3 of 3




 1                                                 ORDER
 2               PURSUANT TO THE FOREGOING STIPULATION, IT IS ORDERED that any
 3   and all of Plaintiffs’ claims and causes of action which were or could have been brought
 4   against any or all Defendants are dismissed with prejudice and without assessment by the
 5   Court of costs or attorneys’ fees to either party.
 6               DATED this _______ day of _____________________, 2021.
 7

 8

 9
                                                    THE HONORABLE BENJAMIN H. SETTLE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION FOR AND ORDER OF DISMISSAL - 3            KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                    ATTORNEYS AT LAW
                                                                    801 SECOND AVENUE, SUITE 1210
     1039-00012/Prop Stip and Order of Dismissal                     SEATTLE, WASHINGTON 98104
                                                                         PHONE: (206) 623-8861
                                                                          FAX: (206) 223-9423
